TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00218-CV


                                Margaret Tucker, Appellant

                                              v.

                                    Keith Sneed, Appellee


              FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-AG-09-001436, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Margaret Tucker has filed an unopposed motion to dismiss this appeal.

We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed on Appellant’s Motion

Filed: June 29, 2018